Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the pre-appeal conference of 2/4/22 (which applicant requested for), the Final rejection of 10/21/21, is withdrawn.

The following is an examiner’s statement of reasons for allowance:
 	Claims 18, 37, 47, 51, 55-62 are directed to a  nucleic acid molecule encoding a cyclic adenosine monophosphate (cAMP) sensor protein comprising a first polypeptide linked to a second polypeptide, wherein the first polypeptide comprises an amino acid sequence at least 95% identical to amino acids 1-292 of SEQ ID NO: 6 and
  the second polypeptide comprises a circularly permuted, fluorescent protein, wherein the fluorescent protein is selected from the group consisting of GFP, eGFP, eYFP, Emerald, mApple, mPlum, mCherry, tdTomato, mStrawberry, J-Red, DsRed-monomer, mOrange, MKO, mCitrine, Venus, YPet, CyPet, mCFPm, Cerulean, T-Sapphire, mKOK, mUKG, Clover, mKate, tagRFP, tagGFP, and mNEON green, 
wherein binding of cAMP to the first polypeptide alters the level of fluorescence from the second polypeptide, wherein the C-terminal amino acid of the amino acid sequence at least 95% identical to amino acids 1-292 of SEQ ID NO: 6 is covalently bound to a linker of 1-10 amino acids, and wherein the C-terminal amino acid of the linker is covalently bound to the N-terminal amino acid of the circularly permuted, fluorescent protein; as well as a method of detecting changes in intracellular level of cAMP utilizing said nucleic acid molecule.

Since said nucleic acid molecule is both novel and non-obvious, a method of use thereof as specifically claimed, is also novel and non-obvious.
Claims 18, 37, 47, 51, 55-62 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656